DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a method of treating disease by administering an implantable device delivering a therapeutic agent with a non-Fickian release profile, specifically exenatide. The device for the delivery includes a capsule for implantation, a reservoir in the capsule for containing the exenatide, and a nanoporous membrane connected with the reservoir. The nanopores of the membrane have diameters that are at least 6 times to about 19 times greater than the molecular diameter of the therapeutic agent exenatide. Applicant has presented an Affidavit stating the unexpected results of having nanopore diameters that are 6-19 times greater than the diameter of exenatide while still exhibiting a non-Fickian release profile. The Affidavit demonstrates unexpected results for the entire claimed range and provides support for non-Fickian release at the specific diameter sizes indicating that diameter of at least 6 times to about 19 times greater than the molecular diameter of exenatide. Further, it was indicated that it is well known to use nanopore diameter of up to 5 times larger than the therapeutic agent as described in the prior art. Therefore, the claimed range indicating greater than 6 times is novel and non-obvious as being unexected in the field of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783